PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/470,310
Filing Date: 27 Mar 2017
Appellant(s): Ramamurthy et al.



__________________
Jonathon Giroux
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 13, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
	Sections 1 and 2 of Appellant arguments do not seem to contain specific arguments as they relate to Examiner’s rejection. As such, no response is provided. As to Appellant’s statement that the Declaration was not considered, the Examiner would like to point out that in a Non-Final Office Action dated August 17, 2020 the Examiner acknowledged reviewing the Declaration.

	As to Section 3, the Appellant provides numerous arguments which are discussed below in the order they were presented.


	a. Walsh and Corbett Teach Away From the Combination Proposed by the Examiner.

	The removal of duplicate queries as in Walsh, as applied to Corbett stopping execution of duplicate queries, does not teach away from the combination of Corbett and Walsh. The reason to combine Corbett and Walsh is to prevent the execution of duplicate queries. Furthermore, both Corbett and Walsh are in the same field of endeavor of at least data retrieval and identification of duplicate queries.
	As such, Walsh and Corbett are properly combined.

	b. Feng Does Not Teach Transmitting an Error Message in Response to a Duplicate Request.
	The Appellant stats that Feng does not disclose “wherein rejecting the second new request comprises transmitting an error message to an origin of the second new request.” The Examiner respectfully disagrees.
	The full limitation states “reject the second new request, wherein rejecting the second new request comprises transmitting an error message to an origin of the second new request.” 
	Walsh (Col 10 ln 47-51) discloses rejecting a second request by removing duplicate queries, which prevent the transmission. And Fang [0007] discloses sending an error message to an originator of a request if there is a duplicate request.
	The combination of Walsh removing duplicate queries (i.e. second requests) and Fang sending an error message to the origination of the request if there is a duplicate request disclose the above argued limitation. Specifically, Fang is used in order to show what happens if there is a request for duplicate data.
	The rationale to combine Walsh and Fang is to at least notify a client of a duplicate request so that a duplicate request would not be processed.


c.    Walsh Is Nonanalogous Art.
The Examiner disagrees that data retrieval is too broad of a field. Data retrieval is a rather specific field of endeavor, which both Walsh and the instant specification deal with. For example, both the instant specification and Walsh describe data retrieval through use of queries. Furthermore, both Walsh and the instant specification describe procedures for dealing with duplicate data retrieval operations.
Moreover, even if the fields of endeavors are different, which the Examiner does not agree, MPEP 2141.01(a) states, “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Either of items (1) or (2) is applicable in this instance.


d. Claims 8 and 15 — Walsh Does Not Teach Registering Database Requests and Transmitting Registered Requests to the Database
	“Registering database requests” and “registered requests” do not seem to have an explicit definition in the instant specification. However, based on some context in the instant specification, such as in paragraph [0032], it seems that registering requests may be analogous to putting requests in a queue and thus registering them in a memory.
	Walsh (Col 10 ln 47-51) describes placing queries in a “query queue 38 (step 316).” That means that each new query is registered in a memory. 
	As for “transmitting registered requests to the database”, the Examiner would first like to point out that queries and their responses do not exist in a vacuum. Usually a data storage structure, such as a database, is queried for data. For example, Walsh [Fig. 3] shows how query requests from a queue are transmitted to a database. Furthermore, Corbett, in at least Figures 7-10, shows a request being forwarded to a database.
	As such, Corbett and Walsh teach the above argued features.

	No additional specific arguments are presented.

For the above reasons, it is believed that the rejections should be sustained.

Appeal Conference was held on Wednesday, 24-November-2021, at 11:30am EST with Tony Mahmoudi and Ryan Stiglic. Agreement was reached to proceed to the Patent Trial and Appeal Board.


Respectfully submitted,
/ALEX GOFMAN/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        


Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.